              Case 18-10601-MFW   Doc 2517-1     Filed 07/18/19   Page 1 of 2



                                     Exhibit A




RLF1 21648295v.1
              Case 18-10601-MFW               Doc 2517-1          Filed 07/18/19   Page 2 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
                                                              :       Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                :
LLC, et al.,                                                  :       Case No. 18-10601 (MFW)
                                                              :
                                   Debtors.                   :       (Jointly Administered)
                                                              :
------------------------------------------------------------- x

                      ORDER SCHEDULING OMNIBUS HEARING DATES

                   Pursuant to Del. Bankr. L.R. 2002-1(a), this Court has scheduled the following

omnibus hearing dates in the above-captioned chapter 11 cases:

          Date & Time                                                  Location

August 26, 2019 at 11:30 a.m. (ET)                    U.S. Bankruptcy Court for the District of Delaware
                                                      824 North Market Street, 5th Floor, Courtroom 4
                                                      Wilmington, Delaware 19801

September 24, 2019 at 10:30 a.m. (ET)                 U.S. Bankruptcy Court for the District of Delaware
                                                      824 North Market Street, 5th Floor, Courtroom 4
                                                      Wilmington, Delaware 19801

October 29, 2019 at 10:30 a.m. (ET)                   U.S. Bankruptcy Court for the District of Delaware
                                                      824 North Market Street, 5th Floor, Courtroom 4
                                                      Wilmington, Delaware 19801




RLF1 21648295v.1
